Citation Nr: 1526616	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-31 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected right ankle osteoarthritis.  

2.  Entitlement to service connection for basal cell carcinoma, claimed as skin cancer due to mustard gas exposure.  


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma, which denied the claim for entitlement to service connection for basal cell carcinoma and granted service connection for right ankle osteoarthritis and assigned a 20 percent rating effective September 6, 2011.

The Board notes that in a May 2013 notice of disagreement (NOD), the Veteran stated that "I am satisfied with the decision regarding my ankle but I do have a problem regarding the cancer."  However, despite the Veteran's assertion, the RO issued a statement of the case (SOC) in October 2013 for the issues of service connection for basal cell carcinoma and initial rating in excess of 20 percent for service-connected right ankle osteoarthritis, and the Veteran filed a substantive appeal (via a VA Form 9) in November 2013. 

The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, and that the filing of a timely substantive appeal may be implicitly waived where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, the Veteran expressed in his NOD that he was satisfied with the decision regarding his ankle, nonetheless the RO issued an SOC for the claim of an initial rating in excess of 20 percent for service-connected right ankle osteoarthritis and the Veteran filed a timely substantive appeal on this matter.  Therefore, the Board finds that the requirement of filing a timely notice of disagreement on the issue of an initial rating in excess of 20 percent for service-connected right ankle osteoarthritis is waived, and that the Board has jurisdiction of the claim.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to basal cell carcinoma, claimed as skin cancer due to mustard gas exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right ankle osteoarthritis is manifested by subjective complaints of pain, limitation of motion, swelling and imbalance, but does not result in chronic residuals of severe painful motion or weakness or ankylosis of the ankle.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for right ankle osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

II. Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to an initial rating in excess of 20 percent for service-connected right ankle osteoarthritis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

II. Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information
and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice, that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this regard, a letter sent to the Veteran in May 2012 provided the notice required under the VCAA, including the evidence and information necessary to substantiate his claims on appeal, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the Veteran's statements.  

The RO arranged for the Veteran to undergo a VA vexamination in November 2012 for his right ankle disability.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to an increased rating for his service-connected right ankle disability.  Although the report does not indicate that the examiner conducted a review of the claims file, the Board points out that the claims file review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

 If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

Right Ankle Osteoarthritis

The Veteran contends that a higher rating is warranted for his right ankle disorder.  Specifically, he claims that his symptoms include constant pain, swelling, abnormal gait and "my foot is not shorter in length than my left foot."   

The Veteran's service-connected right ankle ankylosis has been assigned the maximum schedular rating available.  His right ankle osteoarthritis is rated by analogy under the diagnostic code for limited motion of the ankle.  For limitation of motion of the ankle, a 10 percent rating is warranted when the ankle has moderate limitation of motion and a 20 percent rating is warranted when the ankle has marked limitation of motion. 38 C.F.R. § 4.71a, 5271.  Full range of motion of the ankle is from zero to 20 degrees dorsiflexion and from zero to 40 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

For ankylosis of the ankle, a 30 percent rating is warranted with ankylosis between 30 degrees and 40 degrees in plantar flexion or between zero degrees to 10 degrees in dorsiflexion.  A 40 percent rating is warranted with ankylosis more than 40 degrees plantar flexion, more than 10 degrees dorsiflexion, or with abduction, adduction, inversion or eversion deformity.  38 U.S.C.A. § 4 .71a, 5270.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).

Private treatment records from the Biosport Orthopedics & Sports Medicine dated February 1999 provided a diagnosis of ostearthritis of the ankle with spurring.  The private clinician also noted a high arch and diagnosis of pes cavus.  

The Veteran was afforded a VA examination in November 2012.  The examiner provided a diagnosis of right ankle osteoarthritis.  The Veteran reported to the examiner that he injured his right ankle prior to enlistment, and was not issued boots in basic training because they did not have his size.  He injured his ankle twice during this time and has had the same problems with his ankle since 1960.  The Veteran denied having any surgery, but complained of constant pain (5/10), swelling, weakness and requires the use of a cane for balance.  The Veteran did not report of any flare-ups that would impact the function of his ankle.  Range of motion testing revealed right ankle plantar at 25 degrees and extension at 15 degrees without objective evidence of painful motion.  Repetitive testing did not reveal any further limitation of motion.  The examiner found no functional loss of additional limitation of range of motion.  A physical examination did not reveal pain on palpitation.  Muscle strength testing revealed full strength (5/5) in the right  ankle plantar flexion and dorsiflexion (extension).  The examiner found no evidence of joint instability or ankylosis.  The examiner noted that the Veteran requires the assistive device of a cane on a constant basis.  The examiner found no functional impact of the Veteran's ankle condition on his ability to work.  The examiner opined that the Veteran entered service after having sprained his right ankle three months prior without residual symptoms but "very minimal swelling over the lateral malleolus."  Service treatment records revealed treatment for the right ankle and a notation that he had not been issued boots while a physical examination revealed swelling over the medial malleolus.  Thus, he concluded that it was more likely than not that his ankle injury and subsequent arthritis was aggravated beyond its normal progression by military service.  

In light of this evidence, the Board finds that the Veteran's service-connected right ankle osteoarthritis does not warrant a rating in excess of 20 percent.  In this regard, the Veteran's right ankle osteoarthritis is manifested by subjective complaints of pain, swelling, imbalance and weakness, but it does not result in chronic residuals of severe painful motion or weakness or ankylosis of the ankle.  Objective evidence of pain on motion was not demonstrated in the November 2012 VA examination and physical examination did not reveal pain on palpitation.  Moreover, weakness was not objectively noted in the examination as muscle strength testing revealed full strength in the ankle plantar flexion and dorsiflexion.  

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his right ankle disability.  

Other Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's right ankle osteoarthritis is adequate.  The Veteran states his symptoms include pain, swelling, weakness and limitation of motion.  These complaints are all fully contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  Thun, 22 Vet. App. At 115.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular ratings are adequate to rate the Veteran's disability.  

Even if the Board were to find that step one of Thun has been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's right ankle osteoarthritis does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition and there is no evidence of marked interference with employment.  The symptoms provided in the November 2012 VA examination and his substantive appeal did not give rise to additional extraschedular rating because the Veteran does not contend, and the evidence of record does not suggest, that his ankle disability has caused him to miss work or has resulted in any hospitalization.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran does not contend that he is unemployable or unemployed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.  


ORDER

A rating in excess of 20 percent for right ankle osteoarthritis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran alleged that his basal cell carcinoma, claimed as skin cancer is a result of exposure to mustard gas exposure in service.  Specifically, he contends that he worked with "all types of chemicals" at Fort McClellan for 11 months and a drop of it was placed on his arm.  

The Veteran's DD 214 showed that his military occupational specialty (MOS) was a laundry and bath impregnation specialists.  Military personnel records also showed that he was assigned to the 83d Chemical Battalion at Fort McClellan in May 1961.    

In the November 2014 rating decision, the RO listed as evidence to include "Department of Defense [DOD] response received in September 20, 2012, stating after review of the personnel records; no evidence of confirmed exposure."  The RO also referenced the negative response for exposure from the DOD mustard gas database in support of the denial of service connection, however, this record is not included in the Veteran's Virtual VA or VBMS files.  Although the RO has attempted to locate this record on behalf of the Board and provided an internal memorandum dated September 2012 referencing the DOD response, it is unclear whether this memorandum fully described the scope of the DOD's review and final conclusions reached regarding the Veteran's exposure to toxic chemicals or mustard gas.  Thus, without the supporting DOD formal response, the Board does not have a complete record to decide the claim on appeal and a remand for completion of the action sought is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should complete an exhaustive search to associate for the record the Department of Defense formal response (received September 20, 2012) regarding the Veteran's allegation of exposure to toxic chemicals/mustard gas.  

2.  If the Department of Defense formal response dated September 20, 2012 is not found, the AOJ should again conduct the appropriate development to determine whether the Veteran was exposed to toxic chemicals/mustard gas during service, especially in the course of his duty as a laundry and bath impregnation specialist for the 83d Chemical Battalion at Fort McClelland.  See M21-1MR, Part IV Subpart ii, ch 1, sec F.22. 

Please note that the "Veteran's Service History Review Checklist" dated September 2012 is an insufficient substitute for a DOD mustard gas response letter.  Instead, a formal finding regarding the Veteran's exposure to toxic chemicals must be included in the record.  If exposure is found, the nature of the chemicals and extent of exposure should be determined for the record and stated in a memorandum for the record.

If it is verified that the Veteran was indeed exposed to a
toxic chemical/mustard gas, the AOJ should arrange for his record to be forwarded to an appropriate physician for a medical advisory opinion as to whether the claimed diagnosed basal skin carcinoma was indeed related to such exposure(s).  The consulting physician must explain the rationale for the opinion.

3.  The AOJ should then readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran the
 opportunity to respond.  The case should then be returned to the Board, if in order for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


